21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3, 4, 26, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Fischer, U.S. 2002/0158456 (“Fischer”).  Fischer discloses an apparatus (abstract) for helping to protect an occupant of a vehicle (abstract), comprising: 
an airbag (14, paragraph [0002]) configured to be mounted to a support structure of the vehicle (13, [0006]) and being inflatable to deploy from a stored condition ([0005], fig. 6) away from the support structure toward a vehicle seat [0002] in which the occupant is seated to one of a first deployed condition (fig. 1, [0006]) in which the airbag is configured for a non-reclined condition of the vehicle seat [0032], and a second deployed condition (Fig. 2, [0033]) in which the airbag is configured for a reclined condition of the vehicle seat [0032]; and 



	In reference to claim 26, Fischer discloses an apparatus (10) for helping to protect an occupant of a vehicle [0036], comprising: 
an airbag (14) configured to be mounted to a support structure of the vehicle (claim 1) in front of a vehicle seat (claim 1) in which the occupant is seated and being inflatable to deploy toward the vehicle seat to one of a first deployed condition [0043] in which the airbag is configured for a non-reclined condition of the vehicle seat [0032], and a second deployed condition [0024]in which the airbag is configured for a reclined condition of the vehicle seat [0032], the airbag in the first and second deployed conditions being configured so that a rearward extent of the airbag terminates one of above or rearward of a seat base of the vehicle seat [0033] and an upper extent of the airbag [0033] extends vertically to one of at or above a vertical position of a headrest of the vehicle seat [0033]; and 
a release mechanism [0032] for controlling whether the airbag deploys to the first deployed condition or the second deployed condition, the release mechanism comprising a releasable connection [0030] to a rear panel of the airbag [0021]; wherein the release mechanism is configured to maintain the connection to the rear panel in response to determining a non-reclined condition of the vehicle seat [0032] so that the airbag deploys to the first deployed condition; wherein the release mechanism is configured to release the connection to the rear panel in response to determining a reclined condition of the vehicle seat [0032] so that the airbag deploys to the second deployed condition; and wherein the maintained connection of the release mechanism to the rear panel of the airbag is configured to fold a portion of the rear panel [0032] over itself to produce a fold in the rear panel of the airbag [0024] as the 
In reference to claims 31 and 32, Fischer further discloses the fold in the rear panel (42, 44) released and unfolds to allow the airbag to deploy in the second deployed condition, and wherein the fold is positioned  entirely outside the support structure (42, 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer.  Fischer discloses the first deployed condition the airbag extends a first vertical distance (fig. 1) measured from a point of the airbag closest to a vehicle floor toward a vehicle roof, and when the airbag is in the second deployed condition the airbag extends a second vertical distance measured from a point of the airbag closest to the vehicle floor toward the vehicle roof, but is not explicit to the first vertical distance being greater than the second vertical distance.  One of ordinary skill in the art at the time the invention was filed would find modifying Fischer such that it comprised the change in a vertical distance obvious .  

Response to Arguments







Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive. Applicant argues that Fischer does not disclose folds provided in the rear panel of the airbag.  The Office disagrees.  Fischer discloses folds at 42 and44 as creases that cause a pivot in the predefined directions, (see fig. 4).  The rear panel in this reference is rear relative to the direction of the vehicle.  
Applicant argues that the curvature of the airbag around the opening at the instrument panel is not affected with holding or releasing the fasteners.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the effect on the curvature of the airbag) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The current rejection stands.

Allowable Subject Matter
Claims 1, 2, 5 – 25, 28, 33, and 34 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616